Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they do not include the following reference sign(s) mentioned in the description:

In paragraph [0017], lines 2, 6, and 10-11: 10C, 10M, 10Y, 10K
In paragraph [0017], lines 4-5 and 11:	20C, 20M, 20Y, 20K
In paragraph [0018], lines 3 and 5: 10C, 10M, 10Y, 10K
In paragraph [0026], lines 3, 6-7, and 9: 10C, 10M, 10Y, 10K
In paragraph [0026], lines 8-9:	20C, 20M, 20Y, 20K

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities:
It is suggested that the title be changed to: STRUCTURE FOR DETECTING DEVELOPER LEVEL IN DEVELOPER CARTRIDGE
In paragraph [0008], line 1, change “FIGS. 5” to --- FIGS. 5(a)-5(c) ---.
In paragraph [0029], line 10, change “provided on the” to --- provided in the ---.
In paragraph [0036], line 7, change “base on” to --- based on ---.
In paragraph [0040], line 18, change “as elastic” to --- as an elastic ---.
In paragraph [0044], line 14, change “elastic sponge” to --- an elastic sponge ---.
In paragraph [0046], line 23, change “as elastic sponge” to --- as an elastic sponge ---.

In paragraph [0057], line 2, change “42” to --- 41 ---.
In paragraph [0058], line 3, change “42” to --- 41 ---.
In paragraph [0068], line 2, change “10” to --- 10B ---.
In the abstract, line 7, change “level of the developer’ to --- level in the developer ---.
Appropriate correction is required.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1, line 9, change “level of the developer” to --- level in the developer ---.
Claim 11, line 8, change “level of the developer” to --- level in the developer ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7, lines 4, 5, and 7-8, “the sensor holder” lacks proper antecedent basis.
Claim 9, line 3, “the separated position” lacks proper antecedent basis.
Claim 9, line 4, “the sensing position” lacks proper antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, 12, and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Matsumoto (US 6,148, 156 A).  Reference is made to Figures 1, 3, 11, and 12. Regarding Claim 1, Matsumoto discloses a printer (i.e., image forming apparatus B) including: a body including a printing unit (i.e., process cartridge; See column 4, lines 39-41) to print an image on a print medium (i.e., recording medium 2) based on electrophotgraphy; a developer cartridge (i.e., developing means 10; Figure 3) attachable to the body (See column 6, lines 22-26), the developer cartridge including a developer container (i.e., toner chamber 10a) and a developer outlet (See column 6, lines 62-65), the developer container including a developer (i.e., magnetic toner), the developer outlet is provided at a length-direction side of the developer container to supply the developer from the developer container to the printing unit; and a developer level sensor (i.e., magnetic bridge sensor 2) on the body near the developer outlet to generate an electrical detection signal based on a developer level in the developer container (See column 8, line 60 – column 9, line 5).  Regarding Claim 2, the developer cartridge further includes a conveying member (i.e., agitation bar 10e) to convey the developer toward the developer outlet, and wherein the developer level sensor is located at an upstream side of the developer outlet with respect  by conveying member.  Regarding Claim 3, the developer level sensor is movable to a sensing position adjacent to the developer cartridge (See Figure 12), and the developer level sensor is movable to a separated position spaced apart from the developer cartridge (See Figure 11).  Regarding Claim 4, the developer level sensor is in contact with the developer cartridge at the sensing position (See Figure 12).  Regarding Claim 5, a sensor holder (i.e., sensor holder 21) to mount the developer level sensor thereon, the sensor holder is on the body, the sensor holder is movable to the sensing position and the separated position; and an elastic member (See column 11, line 61 – column 12, line 13) to apply an elastic force to the sensor holder toward the sensing position.   Regarding Claim 11, a printer (i.e., image forming apparatus B) including: a body including as a printing unit (i.e., process cartridge; See column 4, lines 39-41) to print an image on a print medium (i.e., recording medium 2) based on electrophotography, and a cartridge holder (See column 6, lines 21-26); a developer cartridge(i.e., developing means 10; Figure 3) containing a developer (i.e., magnetic toner), attachable to the cartridge holder, the developer cartridge including a developer outlet(See column 6, lines 62-65) to supply the developer to the printing unit, and a conveying member(i.e., agitation bar 10e) to convey the developer toward the developer .

Allowable Subject Matter
Claims 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 6, 8, 10, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee discloses a device for detecting whether toner should be supplied into a developer.
Bae discloses an apparatus and method for detecting existence of a developing unit and residual amount of toner in an image system.
Lim discloses a combination development unit and toner level detection device.
Fujiwara et al disclose an image forming apparatus having a detachable cartridge and a movable developer residual amount sensor.
Tsukijima discloses a locking device for locking doors on an image forming apparatus.
Kumagai discloses an image forming apparatus for controlling access to toner containers.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
March 26, 2021